Exhibit 10.1 INDEMNIFICATION AGREEMENT THIS INDEMNIFICATION AGREEMENT (this “ Agreement ”) is made as of [ ] [ ], 20[ ], by and between Rush Enterprises, Inc., a Texas corporation (the “ Company ”), and [ ] (“ Indemnitee ”). WHEREAS , the Company (i) has concluded that , to retain and attract talented and experienced individuals to serve as directors and officers of the Company and its subsidiaries and to encourage such individuals to take the business risks necessary for the success of the Company and its subsidiaries, it is necessary for the Company to contractually indemnify its directors and officers and the directors and officers of its subsidiaries, and to assume for itself maximum liability for expenses and damages in connection with claims against such directors and officers in connection with their service to the Company and its subsidiaries, and (ii) has further concluded that the failure to provide such contractual indemnification could result in great harm to the Company and its subsidiaries and the Company’s shareholders; WHEREAS , Chapter 8 of the Texas Business Organizations Code (the “ TBOC ”), under which the Company is organized, empowers the Company to indemnify by agreement its current and former directors, officers, employees and agents and persons who serve or served, at the request of the Company, as directors, officers, employees or agents of other corporations or enterprises, and expressly provides that the indemnification provided by the TBOC is not exclusive; WHEREAS , Article 8 of the Company’s Restated Certificate of Incorporation (the “ Certificate of Incorporation ”) and Article VIII of the Company’s Amended and Restated Bylaws (the “ Bylaws ” and, together with the Certificate of Incorporation, the “ Constituent Documents ”) authorize the Company to limit the liability of, and indemnify, its present and former directors and officers to the fullest extent permitted by Texas law; WHEREAS , the Company wishes to provide Indemnitee with an independent contractual right to indemnification and advancement of expenses in addition to those rights provided by the TBOC and the Constituent Documents, which right is intended to be enforceable irrespective of, among other things, any amendment to the Constituent Documents or any change in the composition of the Company Board of Directors (the “ Company Board ”) or any Change in Control (as defined below); and WHEREAS , Indemnitee is willing to serve, or to continue to serve the Company or one or more subsidiaries of the Company, as a[n] [director][and][officer], and the Company wishes Indemnitee to serve, or continue his/her service, in such capacity without concern of unwarranted personal liability arising out of or related to such services to the Company; NOW, THEREFORE , in consideration of the foregoing and Indemnitee’s agreement to provide, or continue to provide, services to the Company, the Company and Indemnitee, intending to be legally bound, hereby agree as follows: 1.
